                                                                              FILED
                                                                       2020 SEP 17 PM 12:40
                                                                             CLERK
JOHN W. HUBER, United States Attorney (#7226)                          U.S. DISTRICT COURT
KARIN M. FOJTIK, Assistant United States Attorney (#7527)
ANGELA M. REDDISH-DAY, Assistant United States Attorney (#15910)
Attorneys for the United States of America
20 North Main Street, Suite 208
St. George, Utah 84770
Telephone: (435) 634-4265



                   IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION




UNITED STATES OF AMERICA,                         Case No. 4:20-cr-00114 DN

                     Plaintiff,
                                                  MOTION FOR WRIT OF HABEAS
v.                                                CORPUS AD PROSEQUENDUM


JOHN ROBERT KRAMPF,                               Judge Paul Kohler

                     Defendant.



       The United States respectfully moves the Court to issue a Writ of Habeas Corpus

Ad Prosequendum ordering that the above-named defendant, JOHN ROBERT KRAMPF,

now being confined in the Kane County Jail, appear in the United States District Court

for the District of Utah on September 18, 2020, on video from the Washington County

Jail, and to remain in the District for appearances through final disposition of the case and

thereafter to return defendant to the institution wherein now confined. Defendant JOHN

                                             1
ROBERT KRAMPF has been charged with Receipt of Child Pornography (18 U.S.C. §

2252A(a)(2)(A), (B) and (b)(1)), and Possession of Child Pornography (18 U.S.C. §

2252A(a)(5)(B) and (b)(2)).


      Dated this 17th day of September, 2020.




                                                JOHN W. HUBER
                                                United States Attorney


                                                /s/ Angela M. Reddish-Day
                                                ANGELA M. REDDISH-DAY
                                                Assistant United States Attorney




                                          2
